178 Ga. App. 717 (1986)
344 S.E.2d 517
EDGE
v.
THE STATE.
71785.
Court of Appeals of Georgia.
Decided April 9, 1986.
W. Earl Brannon, for appellant.
Stephen F. Lanier, District Attorney, Barry G. Irwin, Deborah D. Haygood, Assistant District Attorneys, for appellee.
SOGNIER, Judge.
Appellant was convicted of violating the Georgia Controlled Substances Act by possessing more than one ounce of marijuana. He contends the trial court erred by not granting his motion for a mistrial after the State presented testimony that marijuana had been bought previously at a residence where appellant was staying.
William Hibberts, an investigator with the Rome, Georgia police department, testified that he went to a residence where appellant was staying to execute a search warrant for the residence. In explaining the basis for obtaining the search warrant, Hibberts testified that on an earlier occasion he and another man went to the same residence and the man with him purchased some drugs. However, the purchase was not made from appellant. Appellant asked for a hearing outside the presence of the jury and objected to Hibberts' testimony. Appellant also moved for a mistrial on the ground that he was not charged with the sale of marijuana on the prior occasion, and such testimony was highly prejudicial. The motion was denied and thereafter, the court instructed the jury to disregard Hibberts' testimony relating to the purchase of drugs on an earlier occasion because appellant was not charged with the sale of marijuana and there was no evidence that he was involved in the sale of marijuana on the earlier occasion.
A trial court has broad discretion in ruling on a motion for a mistrial, and this court will not disturb the trial court's ruling in the absence of a manifest abuse of discretion and a mistrial is essential to preserve a defendant's right to a fair trial. McCormick v. State, 152 Ga. App. 14, 15 (2) (262 SE2d 173) (1979); Ewald v. State, 156 Ga. App. 68, 70 (5) (274 SE2d 31) (1980). Under the circumstances present here we find no abuse of discretion.
*718 Judgment affirmed. Banke, C. J., and Birdsong, P. J., concur.